department of the treasury internal_revenue_service washington d c office_of_chief_counsel date cc dom fs corp tl-n-4916-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler - assistant chief_counsel cc dom fs subject -20 loss recognition and disallowance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend issue whether sec_1_1502-13 provides s with a recognized loss on s’s intercompany dividend distribution of its x stock to b conclusion sec_1_1502-13 provides s with a recognized loss on s's intercompany dividend distribution of its x stock to b loss_disallowance_rules apply to disallow all or part of this loss ’ however the treas reg issue to what extent does sec_1 disallow the loss that s recognized on its distribution of the x stock to p conclusion further factual development of this case is necessary to determine whether sec_1 applies to disallow all or only part of the loss that s recognized on its distribution of the x stock to b facts b is the parent of a consolidated_group of corporations the group this group includes b’s wholly owned subsidiary s and s's wholly owned subsidiary x on date s distributed by means of a dividend all of its x stock to b x's fair_market_value at such time of distribution s's basis in the x stock was dollar_figure b was dollar_figure c which value was less than dollar_figureb accordingly s realized a loss of dollar_figured on the distribution of the x stock to b at the time on date b distributed its s stock to its shareholders in a tax free sec_355 reorganization b continues to retain all of the x stock for the b taxable_year s claimed a capital_loss of dollar_figure d on the distribution of the x stock to b subsequently s claimed that its original calculation of its basis in the x stock was too low and that it thus entitled to an additional loss the amount of additional claimed loss and the reason for s’s claiming this additional loss was not provided to us issue ‘we are assuming sec_355 does not apply to the transaction whether sec_1_1502-13 provides s with a recognized loss on s’s intercompany dividend distribution of its x stock to b discussion we agree with your conclusion that sec_1_1502-13 provides that the principles of sec_311 apply to s’s loss on its intercompany dividend distribution of stock into account under the acceleration rules of sec_1_1502-13 immediately before s becomes a nonmember reg sec_1 loss_disallowance_rules apply to disallow all or part of this loss s has a recognized loss on the distribution which s takes however we add that the treas issue to what extent does sec_1 apply to disallow the loss that s recognized on its distribution of the x stock to p discussion we believe that part or all of the loss that s recognized on the distribution of its stock in x is disallowed under sec_1 we are interested in the further development of this issue and you should seek a supplemental field_service_advice on the sec_1 issue once you have developed the facts of this case an overview of the sec_1 regulations is instructive as a general_rule sec_1 a provides that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of a subsidiary disposition means any event in which gain_or_loss is recognized in whole or in part sec_1 a accordingly in the instant case sec_1 a applies to the loss that s recognized on the distribution of its x stock to b since this was an event in which s a member recognized loss with respect to the stock of its subsidiary x although the general_rule under sec_1 a broadly provides that all of the loss is subject_to disallowance sec_1 c limits the amount of loss that is disallowed under sec_1 a with respect to a share of stock to the sum of the amounts in the following three accounts income or gain or its equivalent net of directly related expenses that is allocated to the share from extraordinary gain dispositions egd the amount of positive basis investment adjustments with respect to the share under sec_1_1502-32 for each consolidated_return_year but only to the extent such amounts exceed the egd factor for that year pia and the amount of any duplicated_loss with respect to the share sec_1 c the facts suggest that the taxpayer in the instant case may have a duplicated_loss amount in addition to possible egd or pia amounts that are disallowed under sec_1 c extraordinary gains loss on the sale of a share of stock is disallowed to the extent of the amount of income or gain or its equivalent net of directly related expenses eg commissions legal fees state income taxes that is allocated to the share from actual or deemed gain dispositions occurring after date of capital assets i r c sec_1231 property eg depreciable_property or land used in a trade_or_business bulk sales of nondepreciable business_assets such as inventory copyrights or receivables used in the same trade_or_business sale of business_assets described in sec_1060 any positive ilr c sec_481 adjustment including one attributable to a change in method_of_accounting occurring on or after date but the adjustment is attributable to pre- date periods eg recovery_of lifo reserve income_from_discharge_of_indebtedness and any other event or item identified in revenue rulings and revenue procedures sec_1 c i these extraordinary gain dispositions apply only to the extent that immediately before the disposition of the share they are directly or indirectly reflected in the basis of the share for this purpose an amount is reflected in the basis of a share if the share’s basis would have been different without the amount however amounts included in any loss carryover are taken into account in the year they arise rather than the year absorbed sec_1 c iii positive investment adjustments in calculating the maximum amount of disallowable loss the regulations consider positive investment adjustments a positive adjustment under sec_1_1502-32 is the sum of the amounts under sec_1_1502-32 through iii for the consolidated_return_year the adjustment determined without taking distributions into account an amount is reflected as a positive investment_adjustment only to the extent that immediately before the disposition of the share the amount is directly or indirectly reflected in the basis of the share for this purpose an amount is reflected in the basis of a share if the share’s basis would have been different without the amount however amounts included in any loss carryover are taken into account in the year they arise rather than the year absorbed solely for tax years ending on or before date a negative investment_adjustment of one tax_year may under certain circumstances effectively offset some or all of a positive investment_adjustment of another tax_year see sec_1 c v however for tax years ending after date the positive investment_adjustment for each tax_year in which a positive adjustment exists is included in its entirety and cannot be netted with any negative investment adjustments for any other tax years duplicated_loss the amount of duplicated_loss apportioned to each share is essentially the portion of the loss carryforwards and net built-in losses attributed to the share sec_1 c vi this amount is determined immediately after a disposition by first adding the aggregate adjusted_basis of the subsidiary's assets but not the adjusted_basis of its stock_or_securities in a group member any losses attributable to the subsidiary and carried to its first taxable_year after disposition and any deferred deductions such as passive losses under r c sec_469 of the subsidiary or its lower-tier subsidiaries no provision is made for any deferred gains the total amount is then reduced by the sum of the value of the subsidiary's stock the liabilities of the subsidiary and any other relevant items ’ case development litigation hazards and other considerations in order for you to calculate the maximum loss disallowance in your case many facts have to be developed we have provided a list of questions the answers to which should assist you in developing the loss_disallowance_rules under sec_1 c vi the amounts determined under this paragraph with respect to a subsidiary include its allocable share of corresponding amounts with respect to all lower tier subsidiaries see footnote there are examples in the regulations under sec_1 c that illustrate the principles of paragraph c we recommend you review these examples and get back to us if you have any questions regarding the application of the loss_disallowance_rules and need to develop the sec_1 loss disallowance issue what additional facts you may we assume that x did not own a subsidiary from its inception until the date of s’s distribution of the x stock however if x did own a subsidiary the facts you would need to develop become more involved and you should contact us if you have any further questions please call deborah a butler assistant chief_counsel by steven j hankin acting branch chief corporate branch field service division
